DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, The examiner asserts that the Wu reference teaches a detection coil having a principal direction of sensitivity oriented perpendicular to a principal axis of "the main field" (see Col. 5, line 47-51). The “main field” is analogous to the field produced by the drive coil being claimed. Therefore, the examiner maintains the rejection on the basis presented in the previous office action.
In response to applicant's argument that "it would not have been obvious to combine Kimura and Fermon in  view of Wu", the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-10 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimura (US PAT 6,232,774) [PREVIOUSLY CITED], in view of Fermon et al. (US PGPUB 2009/0206831), hereinafter Fermon [PREVIOUSLY CITED] and further in view of Wu et al. (US PAT 6,591,128), hereinafter Wu [PREVIOUSLY CITED].

With respect to claim 2, Kimura discloses an eddy current detection probe, comprising: a drive coil (See [CL] in figure 1(a) of Kimura above); and a conductive detection loop oriented substantially perpendicular to the drive coil (See Array Sensor [SR] in figure 1(a) of Kimura above in view of the Loop coil [LC] disclosed in Col. 9, line 62-Col. 10, line 27 of Kimura), wherein the conductive detection loop has a height that is substantially perpendicular to the drive coil and less than 2.5 mm (The SR sensor array disclosed by the various figures of Kimura is depicted to be of a minimized thickness) but fails to disclose. However, Fermon does discloses an AMR sensor (See paragraph [0036] of Fermon); a substrate having a substantially planar surface (See [81] in figure 14 of Fermon), wherein the drive coil (See [3] in figure 14 of Fermon) and the AMR sensor are disposed on the substantially planar surface (See that both elements [3] and [1] are located on the surface of [81] in figure 14 of Fermon). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Kimura to include the feature as disclosed by Fermon because doing so ensures enhanced detection accuracy. Neither Kimura nor Fermon disclose wherein a principal direction of sensitivity oriented substantially perpendicular to a principal axis of the drive coil and wherein the principal direction of sensitivity is a direction of maximum sensitivity. However, Wu does disclose wherein a principal direction of sensitivity oriented substantially perpendicular to a principal axis of the drive coil and wherein the principal direction of sensitivity is a direction of maximum sensitivity (See Col. 5, lines 40-53 of Wu in view of Col. 6, lines 1-4 of Wu). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by the combination of Kimura and Fermon to include the features as disclosed by Wu for the purpose of maximizing field detection sensitivity. 
With respect to claim 3, the combination of Kimura, Fermon and Wu discloses the eddy current detection probe of claim 2, but fails to disclose wherein the drive coil is contained at least substantially within a plane, and wherein the plane is configured to be parallel to a surface of a material specimen probed by the eddy current detection probe. However, Fermon does disclose wherein the drive coil (See elements [3] in figure 10 of Fermon above) is contained at least substantially within a plane (See the plane containing elements [3] in figure 10 of Fermon above), and wherein the plane (See the plane containing elements [3] in figure 8 of Fermon above) is configured to be parallel to a surface of a material specimen probed by the eddy current detection probe (See the surface of [2] in figure 8 of Fermon above). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed by Kimura to include the feature as disclosed by Fermon because doing so allows for enhanced magnetic field sensitivity and a more compact sensor head design.
With respect to claim 4, the combination of Kimura, Fermon and Wu discloses the eddy current detection probe of claim 2, but fails to disclose wherein the conductive detection loop has a side disposed in a same plane as that in which the drive coil is disposed. However, Fermon does disclose wherein the conductive detection loop has a side disposed in a same plane as that in which the drive coil is disposed (See in figure 8 of Fermon above that the sensor [1] and drive coils [3] are disposed along the same plane which is parallel to the surface of [2]). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed by Kimura to include the feature as disclosed by Fermon because doing so allows for enhanced magnetic field sensitivity and a more compact sensor head design.
With respect to claim 5, the combination of Kimura, Fermon and Wu discloses the eddy current detection probe of claim 2, wherein the drive coil (See [CL] in figure 1(a) of Kimura above) is configured to generate a drive magnetic field along a first axis (See the magnetic flux lines along a first axis in figure 1(a) of Kimura above), and wherein the conductive detection loop (See Array Sensor [SR] in figure 1(a) of Kimura above in view of the Loop coil [LC] disclosed in Col. 9, line 62-Col. 10, line 27 of Kimura) has a detection axis oriented substantially perpendicular to the first axis (See Col. 9, lines 25-53 of Kimura).
With respect to claim 6, the combination of Kimura, Fermon and Wu discloses the eddy current detection probe of claim 2, wherein the conductive detection loop is wrapped at least partially around the substrate (See the Loop coil [LC] output terminals disclosed in Col. 9, line 62-Col. 10, line 27 of Kimura). 
With respect to claim 7, the combination of Kimura, Fermon and Wu discloses the eddy current detection probe of claim 2, wherein the conductive detection loop is formed at least partially by a first electrical lead and a second electrical lead (See the Loop coil [LC] electrical leads disclosed in Col. 9, line 62-Col. 10, line 27 of Kimura).
With respect to claim 8, the combination of Kimura, Fermon and Wu discloses the eddy current detection probe of claim 2, but fails to disclose wherein the conductive detection loop encloses an area of less than approximately 0.2 square millimeters. However, Fermon does disclose wherein the conductive detection loop encloses an area of less than approximately 0.2 square millimeters (See paragraph [0122] of Fermon). 
With respect to claim 9, the combination of Kimura, Fermon and Wu discloses the eddy current detection probe of claim 2, wherein the drive coil is formed on a printed circuit board (See Col. 9, lines 62-67 of Kimura).
With respect to claim 10, the combination of Kimura, Fermon and Wu discloses the eddy current detection probe of claim 9, wherein the conductive detection loop is formed at least partially on the printed circuit board (See Col. 9, lines 62-67 of Kimura).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 US PUB 2016/0374587 discloses a single coil magnetic induction tomographic imaging.
US PUB 2015/0233868 discloses a differential sensor, inspection system and method for the detection of anomalies in electrically conductive materials.
US PUB 2015/0022193 discloses methods and apparatus for magnetic sensor having an integrated coil or magnet to detect a non-ferromagnetic target


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858